Citation Nr: 1432043	
Decision Date: 07/17/14    Archive Date: 07/22/14

DOCKET NO.  10-00 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for peripheral vascular disease of the left lower extremity.

2.  Entitlement to a rating in excess of 40 percent for peripheral vascular disease of the right lower extremity.

3.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to a rating in excess of 20 percent for diabetes mellitus. 

5.  Entitlement to a separate compensable rating for erectile dysfunction, associated with and currently rated as a complication of service-connected diabetes mellitus.

6.  Entitlement to a separate compensable rating for cataracts of both eyes, associated with and currently rated as a complication of service-connected diabetes mellitus.


7.  Entitlement to total disability based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from July 1968 to December 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction currently resides with the Atlanta, Georgia RO.

The Veteran testified at a February 2014 Travel Board hearing.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to higher ratings for his service-connected peripheral vascular disease of the lower extremities, PTSD, diabetes mellitus, erectile dysfunction and cataracts of both eyes.  

He was last evaluated for these disabilities in June 2009.  The Veteran testified at the February 2014 hearing that each of the service-connected disabilities have increased in severity.  The fulfillment of the duty to assist includes providing a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  However, the mere passage of time between the last examination and the Board's review does not automatically render the examination inadequate; there must be evidence of a change in the condition or allegation of worsening of the condition.  Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).  Given that the record demonstrates a potential increase in severity of the Veteran's service-connected peripheral vascular disease of the lower extremities, PTSD, diabetes mellitus, erectile dysfunction and cataracts of both eyes, since he was last evaluated in June 2009, additional examinations are warranted on remand.

Additionally, the Board notes that there are outstanding medical records which are potentially pertinent to the Veteran's claims for increased ratings.  The Veteran testified at the February 2014 hearing that he has received recent private treatment from Dr. W.O. in Fayetteville, Georgia for many of his service-connected disorders on appeal.  The most recent treatment records associated with the claims folder from Dr. W.O. are dated in January 2009.  Accordingly, on remand the RO should request all VA treatment records dated from January 2009 from this physician.

The Board notes that the claim for entitlement to a TDIU is inextricably intertwined with the claims for higher ratings.  See Harris v. Derwinski, 1 Vet. App. 180, 183   (1991) (noting that when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together).  Accordingly, a remand is required regarding TDIU for readjudication after the intertwined issues on appeal have been developed and adjudicated.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding treatment records from Dr. W.O. in Fayetteville, Georgia from January 2009 to the present. 

2.  The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected peripheral vascular disease of the lower extremities.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The entire claims file must be made available to and reviewed by the examiner.

The examiner is asked to provide specific findings as to the ankle/brachial index of the Veteran's lower extremities.  [Note: The ankle/brachial index is the ratio of the systolic blood pressure at the ankle (determined by Doppler study) divided by the simultaneous brachial artery systolic blood pressure.]  The examiner should also comment on whether there is persistent coldness of the extremities, ischemic limb pain at rest, or deep ischemic ulcers.  The examiner should also indicate whether this bilateral lower extremity disability is characterized by claudication on walking less than 25 yards on a level grade at 2 miles per hour. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Since it is important 'that each disability be viewed in relation to its history [,]' 38 C.F.R. § 4.1 (2013), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.
  
3.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service- connected PTSD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability.  The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Since it is important 'that each disability be viewed in relation to its history [,]' 38 C.F.R. § 4.1 (2013), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected diabetes mellitus.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The entire claims file must be made available to and reviewed by the examiner.

The examiner is asked to provide specific findings as to whether the Veteran's diabetes mellitus requires insulin, a restricted diet, or regulation of activities (avoidance of strenuous occupational and recreational activities); whether the Veteran's diabetes mellitus has resulted in episodes of ketoacidosis or hypoglycemic reactions requiring any hospitalizations and, if so, the number of such hospitalizations in any 12 month period; and whether the Veteran's diabetes mellitus requires twice per month or more frequent visits to a diabetic health care provider, and, if so, the frequency.  

The examiner must also state whether the Veteran's diabetes mellitus causes any complications and, if so, the severity of such complications.  Specifically, the examiner must discuss all pertinent symptomatology and findings pertaining to the Veteran's service-connected erectile dysfunction.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Since it is important 'that each disability be viewed in relation to its history [,]' 38 C.F.R. § 4.1 (2013), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  The Veteran should be afforded a VA eye examination to address the symptoms and severity of the service-connected diabetic cataracts.  The examiner should review the claims folder and note such review in the examination report.  The examination must encompass visual acuity and field vision testing and must address all eye symptoms.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability.  The results of visual field testing must be recorded on a standard Goldmann chart, and the Goldmann chart must be included with the examination report. The Veteran's subjective complaints should be addressed, and all opinions must be supported by a complete rationale. 

6.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  The RO should also undertake any other development it determines to be indicated. If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

